Title: From John Adams to George Washington Adams, 3 June 1822
From: Adams, John
To: Adams, George Washington



my dear Grand son—
Montezillo June 3d. 1822—

Some of Jobs afflictions and some of Jobs comforts have prevented my answering your letters, as far as no 30. I hope you will persever in studying Barbaracque. I hope you will critically study his Notes and his quotations in latin and Greek from the Ancients. Endeavour to pick and search out their meaning.—
Mr Russells letter and your Fathers remarks are arrived and running the round of Conversation and the press. You will see in the Newspapers how they are received in this Quarter. It is unneccesary for me to express any opinion upon them and if I should no Man would believe my judgement impartial, I regret that so unnecessary a noise should be made at this late day Mr Russells conduct at Ghent had never been censured nothing called upon him to vindicate himself. Nobody knew of a difference of opinion among the Ministers at Ghent till Mr. Russell brought forward the unnecessary botheration.—Perhaps you do not know the meaning of this learned word; I can give you its history though not its etymology. Two young Gentlemen Natives of Braintree Sons of an early friend of my youth and an ancient friend of my Father Judge Niles were educated at Princeton College. They were both good scholars acute metaphysicians, and able disputants at Cambridge—they might be called first wranglers but at Princeton they were called botheration favimus and botheration secundus: I am willing that Mr Russell should have the honourable title of botheration
I dont see that your Fathers heart is like to be broken by the intrigues that are going on—I know not what Mr Russell or Mr. Clay or Mr Galatin will be able to say in answer to your Fathers remarks; If I live to see any thing of the kind, I will endeavour to judge of it with as much impartiality as my nature will permit: I bear no ill will to either of these Gentlemen.—
I am your affectionate Grandfather

J. APS. Your Brothers returned to Cambridge this Morning